11 KUHN, J.,
concurring.
I agree with the result and write separately to point • out that, as a practical matter, Section 3.06 of home rule charter has no application to the present facts. At the time of the adoption of the charter, La. R.S. 18:583 was not enacted. Thus, the provision providing a procedure to fill the vacancy in the office of the mayor did not and could not have contemplated the “anticipated vacancy” scenario of this case. Section 3.06 was meant to address an actual vacancy. I believe that under his authority as the administrator of the City, Congemi was empowered to issue the proclamation of December 22, 2003, which called the election for March of 2004. As the majority concludes, this action by the mayor is in accord with the obvious intent of the voters who ratified Kenner’s charter to promptly proceed with filling the vacancy of the office of mayor.